Order entered December 19, 2018




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00954-CV

           IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                      AND GREGORY JOSEPH FINSTER

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-13669

                                           ORDER
       The clerk’s and reporter’s record are overdue. By letter dated October 31, 2018, Dallas

County District Clerk informed the Court that the record had been prepared but was being held

for nonpayment.     In the letter, Ms. Pitre acknowledges that appellant filed an affidavit of

inability to pay on September 13, 2018. She further states that her office “will honor the

affidavit for all requests filed on or after this date.” We ORDER Ms. Pitre to file the clerk’s

record by December 28, 2018. See TEX. R. CIV. P. 145(c).

       We ORDER Glenda Finkley, Official Court Reporter for the 256th Judicial District

Court, to file the reporter’s record by January 18, 2019. See TEX. R. CIV. P. 145(c).

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre, Ms.

Finkley, and all parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE